UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6860


STEVEN KARL EDWARD BRADFORD,

                Plaintiff - Appellant,

          v.

JASON CLEM, Dr., Medical Director; CARL OLTMAN, Physician's
Assistant,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:13-cv-02506-WDQ)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Karl Edward Bradford, Appellant Pro Se.       Gina Marie
Smith, MEYERS, RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven     Karl     Edward    Bradford          appeals    the     district

court’s    order    denying     relief    on    his    42   U.S.C.     § 1983   (2012)

complaint.       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm     for   the   reasons      stated    by    the    district

court.     Bradford v. Clem, No. 1:13-cv-02506-WDQ (D. Md. May 22,

2014).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the    materials

before    this    court   and   argument       would    not   aid     the    decisional

process.



                                                                               AFFIRMED




                                          2